891 A.2d 4 (2006)
277 Conn. 901
STATE of Connecticut
v.
Tarrance LAWRENCE.
No. 17598.
Supreme Court of Connecticut.
Decided January 11, 2006.
Donald D. Dakers, special public defender, in support of the petition.
Michele C. Lukban, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 91 Conn.App. 765, 882 A.2d 689 (2005), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the trial court lacked subject matter jurisdiction to consider the defendant's motion to correct an illegal sentence?"
The Supreme Court docket number is SC 17598.